UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-4617



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY L. WEDDLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-01-55)


Submitted:   March 21, 2003                 Decided:   April 11, 2003


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy C. Dickenson, Lebanon, Virginia, for Appellant.   John L.
Brownlee, United States Attorney, Jennifer Bockhorst, Assistant
United States Attorney, Randy Ramseyer, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy L. Weddle appeals his convictions for making false

statements and misuse of Social Security numbers in violation of 18

U.S.C. § 1001 (2000), and 42 U.S.C. §§ 408(a)(4), 408(a)(7)(B)

(2000). On appeal, Weddle claims there is insufficient evidence to

support his convictions.   We have reviewed those portions of the

transcript submitted to the court and conclude otherwise. Weddle’s

submission of multiple false Social Security numbers, his willful

deception regarding his incarceration at the Russell County Jail,

and his false statement regarding his status as a convicted felon

are all indicative of his fraudulent intent, the essential element

he claims is lacking in the Government’s evidence. Accordingly, we

conclude, there is sufficient evidence for a reasonable trier of

fact to find Weddle guilty of the charged offenses.     See United

States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).   We affirm the

judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2